Title: To Thomas Jefferson from Stephen Cathalan, Sr., 25 September 1790
From: Cathalan, Stephen, Sr.
To: Jefferson, Thomas



Sir
Marseilles the 25th. September 1790.

I Paid you my respects the 31th. ulto. and just now I receive a Letter from my Friends Messrs. Willing Morris & Swanwick of Philada. of the 23th. Last July, in which they say, “We Congratulate you on your appointment of American Consul at your Port under our new and respectable Government and are with esteem and regard yr. &c. &c.”
 That is the single advice I have yet received, but I can’t doubt, that the appointments of Consuls in Europe may have been determined by your Government and Proclaimed in America, and that it is only to your Excellency that I owe that honorable Post; I beg you to accept my Gratefull thanks, and that I and my Son will employ all our zeal and efforts, to answer and deserve the Confidence that American Government and your Excellency puts in me or in him.
 I would wish however that being now at 74 years of age and not Speacking English, that the Commission would be in the name of my son, who is more active, and will however follow my advices, when any occasion will occur in that office, and hope you will have remembered that I asked your protection for him.
 He is intimate Friend with the single house of this Place, who  trades with algiers. It is highly considered by the Dey; Perhaps by that channel a Treaty could be made with united States; you know that with such Barbarians Powers, it is only money or Gifts which succeed; oppunings could be made if you desire it, and if you knew what Sum, united States would intend to Sacrify[s] for a Peace, which could opun the Mediterranean to American vessels; I have much at heart to give to America if Possible that Proof of my zeal for it’s Service, and find that Marseilles is the best place for such a negotiation, and Mrs. Gisnon Brothers the Best agent, by whom I may Save Goodeal of money to America; meantime I may receive your official orders, I will tempt and sound the Grown.
All my Family and my Son present to your Excellency their best respects, as well as my Little daughter who rember of you very well. I am with respect Sir of your Excellency the most obedient humble & Devoted Servant,

Estienne Cathalan, Sr.


I writte to M. Wm. Short at Paris to know if you still desire the olive trees.

